     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 1 of 19

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   EDWARD WATSON, individually and          No. 2:18-cv-02462 WBS DB
     on behalf of all similarly
13   situated and/or aggrieved
     employees of Defendants in the
14   State of California,                     MEMORANDUM AND ORDER RE:
                                              UNOPPOSED MOTION FOR FINAL
15                 Plaintiff,                 APPROVAL OF CLASS ACTION
                                              SETTLEMENT AND MOTION FOR
16        v.                                  ATTORNEYS’ FEES AND COSTS
17   TENNANT COMPANY, a Minnesota
     Corporation, and DOES 1 through
18   50, inclusive,

19                 Defendants.

20
21                                 ----oo0oo----
22              Plaintiff Edward Watson, individually and on behalf of
23   all other similarly situated employees, brought this putative
24   class action against defendant Tennant Company (“Tennant” or
25   “defendant”) alleging various claims related to defendant’s
26   failure to properly pay technicians for all hours worked,
27   including minimum wage and overtime, and failure to permit
28
                                          1
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 2 of 19

1    legally compliant meal and rest periods.        (See generally First

2    Am. Compl. (“FAC”) (Docket No. 16).)        Before the court is

3    plaintiff’s unopposed motion for final approval of the parties’

4    class action settlement and attorneys’ fees and costs.

5    (Plaintiff’s Mot. for Final Approval of Class Action Settlement

6    and an Award of Attorney’s Fees and Costs (“Mot. for Final

7    Approval”) (Docket No. 29).)

8    I.   Factual & Procedural Background

9               Plaintiff Edward Watson was employed by defendant as a

10   service technician in California during the class period,

11   including during part of 2016.       (FAC at ¶ 6.)    Defendant Tennant

12   is a Minnesota corporation specializing in the sale and service

13   of cleaning industry products.       (Id. at ¶ 7.)    Tennant employs

14   individuals in the State of California who perform service and

15   repair on cleaning equipment, commonly referred to as “Service

16   Technicians.”    (Id.)

17              This action was filed on August 7, 2018, and the

18   operative complaint contains the following claims: (1) failure to

19   pay overtime compensation; (2) failure to pay minimum wages; (3)

20   failure to provide meal and rest periods; (4) failure to provide
21   accurate itemized wage statements; (5) failure to pay wages when

22   due upon termination or resignation1;2 and (7) unfair business

23   practices.    (FAC at ¶¶ 24–49; 57–61.)

24
          1    Plaintiff alleges that because of this failure,
25   plaintiff is entitled to waiting time penalties under Cal. Lab.
26   Code §§ 201-203.

27        2    On August 30, 2019, based on stipulation of the
     parties, the Court ordered the sixth cause of action for
28   Conversion dismissed.
                                     2
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 3 of 19

1               The parties engaged in a full day private mediation on

2    September 17, 2019, before Jeffrey A. Ross, where the parties

3    reached an agreement for settlement.        (Id.)   Plaintiff moved for

4    preliminary approval of the settlement and provisional

5    certification of the class on February 13, 2020.         (Id.)      On March

6    20, 2020, this court granted plaintiff’s motion for provisional

7    certification of the class and for preliminary approval of class

8    action settlement. (Order Granting Preliminary Approval of Class

9    Action Settlement and Provisional Certification of Class (“Order

10   Granting Preliminary Approval”) (Docket No. 28.)

11   II.   Discussion

12              The Ninth Circuit has declared a strong judicial policy

13   favoring settlement of class actions.        Class Plaintiffs v. City

14   of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992); see also

15   Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009)

16   (“We put a good deal of stock in the product of an arms-length,

17   non-collusive, negotiated resolution[.]”) (citation omitted).

18   Rule 23(e) provides that “[t]he claims, issues, or defenses of a

19   certified class may be settled . . . only with the court’s

20   approval.”    Fed. R. Civ. P. 23(e).
21              “Approval under 23(e) involves a two-step process in

22   which the Court first determines whether a proposed class action

23   settlement deserves preliminary approval and then, after notice

24   is given to class members, whether final approval is warranted.”

25   Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523,

26   525 (C.D. Cal. 2004) (citing Manual for Complex Litig. (Third), §
27   30.41 (1995)).     This court satisfied step one by granting

28   plaintiff’s unopposed motion for preliminary approval of class
                                          3
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 4 of 19

1    action settlement on March 20, 2020.        (See generally Order

2    Granting Preliminary Approval.)       Now, following notice to the

3    class members, the court will consider whether final approval is

4    merited by evaluating: (1) the treatment of this litigation as a

5    class action and (2) the terms of the settlement.          See Diaz v.

6    Tr. Territory of Pac. Islands, 876 F.2d 1401, 1408 (9th Cir.

7    1989).

8           A.    Class Certification

9                 A class action will be certified only if it meets the

10   requirements of Rule 23(a)’s four prerequisites and fits within

11   one of Rule 23(b)’s three subdivisions.        Fed. R. Civ. P. 23(a)-

12   (b).     Although a district court has discretion in determining

13   whether the moving party has satisfied each Rule 23 requirement,

14   the court must conduct a rigorous inquiry before certifying a

15   class.      See Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 161

16   (1982).

17                1.    Rule 23(a)

18                Rule 23(a) restricts class actions to cases where:
                  (1) the class is so numerous that joinder of all
19                members is impracticable; (2) there are questions
                  of law or fact common to the class; (3) the
20                claims or defenses of the representative parties
                  are typical of the claims or defenses of the
21                class; and (4) the representative parties will
                  fairly and adequately protect the interests of
22                the class.
23   Fed. R. Civ. P. 23(a).     These requirements are commonly referred
24   to as numerosity, commonality, typicality, and adequacy of
25   representation.      In the court’s order granting preliminary
26   approval of the settlement, the court found that the putative
27   class satisfied the Rule 23(a) requirements.         (Order Granting
28
                                          4
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 5 of 19

1    Preliminary Approval at 4-7.)      The court is unaware of any

2    changes that would affect that conclusion, and the parties

3    indicated that they were aware of no such developments.             (See

4    generally Mot. for Final Approval.)       Because the court is not

5    aware of any facts that would alter its initial Rule 23(a)

6    analysis, the court finds that the class definition proposed by

7    plaintiff meets the requirements of Rule 23(a), for the reasons

8    stated in the court’s order granting preliminary approval.

9                2.    Rule 23(b)

10               An action that meets all the prerequisites of Rule

11   23(a) may be certified as a class action only if it also

12   satisfies the requirements of one of the three subdivisions of

13   Rule 23(b).      See Leyva v. Medline Indus. Inc., 716 F.3d 510, 512

14   (9th Cir. 2013).     In its order granting preliminary approval of

15   the settlement, the court found that both the predominance and

16   superiority prerequisites of Rule 23(b)(3) were satisfied.

17   (Order Granting Preliminary Approval at 7.)         The court is unaware

18   of any changes that would affect this conclusion.          Because the

19   settlement class satisfies both Rule 23(a) and 23(b)(3), the

20   court will grant final class certification of this action, for
21   the reasons stated in the court’s order granting preliminary

22   approval.

23               3.    Rule 23(c)(2) Notice Requirements

24               If the court certifies a class under Rule 23(b)(3), it

25   “must direct to class members the best notice that is practicable

26   under the circumstances, including individual notice to all
27   members who can be identified through reasonable effort.”            Fed.

28   R. Civ. P. 23(c)(2)(B).      Rule 23(c)(2) governs both the form and
                                          5
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 6 of 19

1    content of a proposed notice.      See Ravens v. Iftikar, 174 F.R.D.

2    651, 658 (N.D. Cal. 1997) (citing Eisen v. Carlisle & Jacquelin,

3    417 U.S. 156, 172–77 (1974)).      Although that notice must be

4    “reasonably certain to inform the absent members of the plaintiff

5    class,” actual notice is not required.        Silber v. Mabon, 18 F.3d

6    1449, 1454 (9th Cir. 1994) (citation omitted).

7               The parties selected Analytics Consulting (“Analytics”)

8    to serve as the Settlement Administrator.        (Decl. of Alireza

9    Alivandivafa in Supp. of Final Approval at ¶ 9(C) (“Alivandivafa

10   Decl.”) (Docket No. 29-1).)      Defendant timely provided Analytics

11   with the class list, including the class members’ names, social

12   security numbers, last known addresses, and dates of employment.

13   (Decl. of Settlement Administrator at ¶ 3 (“Mitchell Decl.”)

14   (Docket No. 29-3).)

15              To ensure delivery of the notice packets, Analytics

16   processed the class members’ addresses through the United States

17   Postal Service’s National Change of Address Database.          (Id. at ¶

18   4.)   Analytics used the class data to calculate each class

19   member’s qualifying workweeks during the relevant time period and

20   each class member’s estimated individual settlement payment.
21   (Id. at ¶ 5). Analytics sent its calculations to the parties for

22   review.   (Id.)   One individual in the data list was determined to

23   have an award of $0 due to not working during the relevant period

24   and was excluded from the mailing list.        (Id. at ¶ 6.)    Notice

25   packets were mailed to all class members by First Class Mail on

26   April 22, 2020.    (Id. at ¶ 7.)     Initially, three packets were
27   returned as undeliverable, but Analytics traced the records with

28   undeliverable notices and re-mailed the notice to those three
                                          6
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 7 of 19

1    class members at updated addresses.       (Id. at ¶ 8.)     Analytics has

2    hosted a toll-free number since April 22, 2020 for class members

3    to contact with questions.      (Id. at ¶ 11.)    No class member has

4    asked to be excluded from the settlement or disputed their weeks

5    worked during the class period.       (Id. ¶¶ 9-10.)    Four months have

6    passed since the initial mailing and re-mailing and no class

7    members have objected to this settlement or opted out.          (See Mot.

8    for Final Approval at 5.)

9               “Notice is satisfactory if it ‘generally describes the

10   terms of the settlement in sufficient detail to alert those with

11   adverse viewpoints to investigate and to come forward and be

12   heard.’”   Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566,

13   575 (9th Cir. 2004) (quoting Mendoza v. Tucson Sch. Dist. No. 1,

14   623 F.2d 1338, 1352 (9th Cir. 1980)).        The notice identifies the

15   parties, explains the nature of the proceedings, defines the

16   class, provides the terms of the settlement, and explains the

17   procedure for objecting or opting out of the class.          (See

18   Unopposed Mot. for Preliminary Approval of Class Action

19   Settlement and Provisional Certification of Class at Ex. B (“Mot.

20   for Preliminary Approval”) (Docket No. 25).)         The notice also
21   explains how class members’ individual settlement awards will be

22   calculated, and the amount that class members can expect to

23   receive.   (Id.)   Accordingly, the notice complies with Rule

24   23(c)(2)(B)’s requirements.

25        B.    Rule 23(e): Fairness, Adequacy, and Reasonableness of
                Proposed Settlement
26
27              Having determined that class treatment is warranted,

28   the court must now address whether the terms of the parties’
                                          7
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 8 of 19

1    settlement appear fair, adequate, and reasonable.          See Fed. R.

2    Civ. P. 23(e)(2).     To determine the fairness, adequacy, and

3    reasonableness of the agreement, the court must balance the

4    following factors:

5                (1) the strength of the plaintiff’s case; (2) the
                 risk, expense, complexity, and likely duration of
6                further litigation; (3) the risk of maintaining
                 class action status throughout the trial; (4) the
7                amount offered in settlement; (5) the extent of
                 discovery completed and the stage of the
8                proceedings; (6) the experience and views of
                 counsel; (7) the presence of a governmental
9                participant3; and (8) the reaction of the class
                 members to the proposed settlement.
10

11   See Churchill Vill., 361 F.3d at 575.        However, “[t]he factors

12   in a court’s fairness assessment will naturally vary from case

13   to case.”   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d

14   935, 946 (9th Cir. 2011).

15               1.   Strength of the Plaintiff’s Case

16               One particularly important consideration is the

17   strength of plaintiff’s case on the merits compared to the

18   settlement amount offered.      See DIRECTV, 221 F.R.D. at 526.     The

19   court, however, is not required to resolve the underlying

20   merits, “for it is the very uncertainty of outcome in litigation

21   and avoidance of wastefulness and expensive litigation that

22   induce consensual settlements.”       Officers for Justice v. Civ.

23   Serv. Comm’n of City & Cty. of San Francisco, 688 F.2d 615, 625

24   (9th Cir. 1982).

25               Although plaintiff maintains his claims are meritorious

26   and he would have prevailed at trial, he acknowledges defendant’s

27
          3    No governmental entity participated in this matter.
28   Accordingly, this factor is irrelevant to the court’s analysis.
                                     8
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 9 of 19

1    contention that its employment policies and practices did not

2    violate applicable laws and that the amount of damages and

3    penalties available would be far less than plaintiffs claim.

4    (See Mot. for Preliminary Approval at 9.)        Moreover, defendant

5    further contends that its employment policies and practices were

6    optional and not required, and that employees did not miss breaks

7    or earn compensation for which they were not paid.          (Id.)

8    Accordingly, the court finds the proposed settlement is a fair

9    resolution of the issues in this case, reflects the strength of

10   the claims and defenses asserted, and will prevent potential

11   uncertainty.    This factor therefore weighs in favor of

12   settlement.

13              2.     Risk, Expense, Complexity, and Further Litigation

14              The parties have engaged in extensive formal

15   disclosures and written discovery in this case.         (Mot. for Final

16   Approval at 8.)    Specifically, the defendant produced important

17   information about the class and claims, thousands of pages of

18   documents, and voluminous electronic data, including the time and

19   payroll records for all members of the putative class.          (Id.)

20   Absent settlement, the parties most likely would have had to
21   pursue further discovery and summary judgment, which would cause

22   additional expense and could substantially reduce, delay, or

23   eliminate class members’ recovery.       (Id.)   Accordingly, this

24   factor also weighs in favor of settlement.

25              3.     Risk of Maintaining Class Action Status

26              The court granted plaintiff’s motion for provisional
27   certification of the class earlier this year.         (Order Granting

28   Preliminary Approval at 17.)      The court is unaware of any
                                          9
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 10 of 19

1    potential future development that could upset certification if

2    the plaintiffs obtain final class certification.          Accordingly,

3    the court will not consider this factor in this analysis.            See In

4    re Veritas Software Corp. Sec. Litig., No.03-0282, 2005 WL

5    3096079, at *5 (N.D. Cal. Nov. 15, 2005)(favoring neither

6    approval nor disapproval of settlement where the court was

7    “unaware of any risk involved in maintaining class action

8    status”), vacated in part on other grounds by In re Veritas

9    Software Corp. Sec. Litig., 496 F.3d 962 (9th Cir. 2007).

10               4.    Amount Offered in the Settlement

11               In assessing the amount offered in settlement, “[i]t is

12   the complete package taken as a whole, rather than the individual

13   component parts, that must be examined for overall fairness.”

14   See Officers for Justice, 688 F.2d at 628.         “It is well-settled

15   law that a cash settlement amounting to only a fraction of the

16   potential recovery will not per se render the settlement

17   inadequate or unfair.”      Id.

18               Here, the gross settlement fund is $1,100,000.00, with

19   the entirety of the net settlement amount, after fees and costs,

20   to be paid to the class, without reversion.         (Alivandivafa Decl.
21   ¶ 9(A).)    This represents a recovery of approximately 50% of the

22   claimed overtime lost, if calculated for the entire class period.

23   (Id.)   The total net settlement fund is estimated to be

24   $688,715.05, following distribution of the gross amount as

25   follows: (1) $366,666.66 for class counsel fees; (2) $11,441.29

26   for litigation costs; (3) $25,000 for plaintiff as an incentive
27   award; and (4) $8,141.00 for Analytics’ administration fees.

28   (Id. at ¶ 9 (A)–(E).)      The distribution of the net settlement
                                          10
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 11 of 19

1    fund will occur on a pro rata basis, based on the ratio of the

2    applicable workweeks worked by each class member during the class

3    period to the total number of applicable workweeks worked by all

4    class members during the class period.        (Mot. for Preliminary

5    Approval., Ex. B.)      The average recovery per class member is

6    estimated to be $8,830.14. (Alivandivafa Decl. ¶ 9(E).)              In

7    addition to the monetary award, class counsel’s efforts resulted

8    in defendant changing its pay and scheduling practices to ensure

9    that minimum and overtime wages be paid.         (Id. at ¶ 7.)

10               While this amount will undoubtedly “be less than what

11   some class members feel they deserve but . . . more than the

12   defendant feel[s] they are entitled to,” the amount represents a

13   reasonable compromise on plaintiff’s wage and hour claims.                See

14   Officers for Justice, 688 F.2d at 615.        Generally, “unless the

15   settlement is clearly inadequate, its acceptance and approval are

16   preferable to lengthy and expensive litigation with uncertain

17   results.”    DIRECTV, Inc., 221 F.R.D. at 526.       This settlement

18   avoids the potential to incur great litigation expenses for both

19   sides and provides a not-insignificant benefit to class members.

20   Considering the risks and expense of further litigation, the
21   court finds the settlement amount to be fair and adequate.

22               5.     Extent of Discovery Completed

23               The parties engaged in extensive discovery prior to

24   settlement.      (Alivandivafa Decl. at ¶ 14.)     The defendant

25   responded to interrogatories and gave important information about

26   the class and claims, produced thousands of pages of documents,
27   and voluminous electronic data, including the time and payroll

28   records for all members of the putative class.          (Id.)    Further,
                                          11
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 12 of 19

1    plaintiff’s counsel was already significantly familiar with

2    defendant’s payroll practices based on plaintiff’s documents and

3    discussions with settlement class members and was able to use

4    that knowledge as leverage.       (Id.)   The parties also participated

5    in a full day mediation under the supervision of Jeffrey A. Ross,

6    a highly regarded mediator, in Oakland, California.          (Id. at ¶

7    3.)   Given the plaintiff’s sophisticated representation and the

8    parties’ joint agreement that the settlement reached was the

9    product of arms-length bargaining, the court finds the discovery

10   conducted adequately informed the settlement negotiation.            (Id.);

11   See Fraley v. Facebook, Inc., 966 F. Supp. 2d 939, 942 (N.D. Cal.

12   2013) (holding that a settlement reached after informed

13   negotiations “is entitled to a degree of deference as the private

14   consensual decision of the parties.”)

15               6.    The Experience and Views of Counsel

16               “When approving class action settlements, the court

17   must give considerable weight to class counsel’s opinions due to

18   counsel’s familiarity with the litigation and its previous

19   experience with class action lawsuits.”         Murillo v. Pac. Gas &

20   Elec. Co., Civ. No. 2:08-1974 WBS GGH, 2010 WL 2889728, at *8
21   (E.D. Cal. July 21, 2010).       Here, plaintiff has provided evidence

22   that class counsel has substantial experience in prosecuting

23   class actions, including employment actions and wage-and-hour

24   matters.    (Alivandivafa Decl. at ¶ 20–25.)       Based on his

25   experience, plaintiff’s counsel believes the proposed settlement

26   is fair, reasonable, and adequate to the class under the
27   circumstances, as it reflects a reasoned compromise which takes

28   into consideration the inherent risks in wage and hour class
                                          12
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 13 of 19

1    litigation.      (Id. at ¶¶ 3, 13, 16.)    This factor supports

2    approval of the settlement agreement.

3                7.     Reaction of the Class Members to the Settlement

4                Not a single class member has objected to the

5    settlement or opted out of the settlement.         (Alivandivafa Decl.

6    at ¶ 9(F).)      “It is established that the absence of a large

7    number of objections to a proposed class action settlement raises

8    a strong presumption that the terms of a proposed class

9    settlement action are favorable to the class members.”           DIRECTV,

10   221 F.R.D. at 529.      Accordingly, this factor weighs in favor of

11   the court’s approval of the settlement.

12               9.     Conclusion

13               Having considered the foregoing factors, the court

14   finds that the settlement is fair, adequate, and reasonable

15   pursuant to Rule 23(e).       See Churchill Village, 361 F.3d at 575.

16          C.   Attorneys’ Fees

17               Federal Rule of Civil Procedure 23(h) provides, “[i]n a

18   certified class action, the court may award reasonable attorney’s

19   fees and nontaxable costs that are authorized by law or by the

20   parties’ agreement.”      Fed. R. Civ. P. 23(h).     If a negotiated
21   class action settlement includes an award of attorneys’ fees,

22   that fee award must be evaluated in the overall context of the

23   settlement.      Monterrubio v. Best Buy Stores, L.P., 291 F.R.D.

24   443, 455 (E.D. Cal. 2013) (England, J.).         The court “ha[s] an

25   independent obligation to ensure that the award, like the

26   settlement itself, is reasonable, even if the parties have
27   already agreed to an amount.”       Bluetooth Headset, 654 F.3d at

28   941.
                                          13
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 14 of 19

1                “Under the ‘common fund’ doctrine, ‘a litigant or a

2    lawyer who recovers a common fund for the benefit of persons

3    other than himself or his client is entitled to a reasonable

4    [attorneys’] fee from the fund as a whole.’”         Staton v. Boeing

5    Co., 327 F.3d 938, 969 (9th Cir. 2003) (quoting Boeing Co. v. Van

6    Gemert, 444 U.S. 472, 478 (1980)).        In general, courts use the

7    percentage method to calculate attorney’s fees in cases where a

8    common fund is created.      Spann v. J.C. Penney Corp., 211 F.Supp.

9    3d 1244, 1262 (C.D. Cal. 2016) (citing Lafitte v. Robert Half

10   Int’l Inc., 1 Cal. 5th 480, 489 (2016) (approving 27 percent

11   share in $50,000,000 settlement)).        In evaluating whether a

12   percentage fee award is reasonable, the court may consider

13   factors such as the result obtained for the class, the risk

14   undertaken by counsel, the complexity of the legal and factual

15   issues, and awards in similar cases. results secured for the

16   class, awards in similar cases, and the degree of risk assumed by

17   counsel.”    See Romero v. Producers Dairy Foods, Inc., No. 1:05-

18   cv-494 DLB, 2007 WL 3492841, at *3 (E.D. Cal. Nov. 14, 2007).

19               As part of the settlement, the parties agreed to an

20   award of attorneys’ fees of $366,666.66 which constitutes 33.33%
21   of the gross settlement fund.       (Alivandivafa Decl. at ¶ 9(B).))

22   Counsel represents that this award constitutes a fair market

23   charge for the benefits conferred on the class members.              (Id. ¶¶

24   9(A);9(E).)    As a result of the settlement, on average, class

25   members will recover approximately $8,830.14.         (Id. at ¶ 9(E).)

26   This is a substantial amount that will be available to class
27   members without further delay.       Moreover, class counsel’s efforts

28   resulted in defendant changing its pay and scheduling practices
                                          14
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 15 of 19

1    to ensure that minimum and overtime wages would be paid. (Id. at

2    ¶ 7.)

3                Additionally, the attorneys’ fees requested by counsel

4    are in line with awards in similar cases.         (Id. at ¶ 18.)     A fees

5    award amounting to “33 1/3 % of the total settlement value” is

6    considered “acceptable.”      See, e.g., Bond v. Ferguson Enters.,

7    Inc., No. 1:09-cv-1662 OWW MJS, 2011 WL 2648879, at *9 (E.D. Cal.

8    June 30, 2011)      Furthermore, “a review of California cases . . .

9    reveals that courts usually award attorneys’ fees in the 30-40%

10   range in wage and hour class actions that result in recovery of a

11   common fun[d] under $10 million.”         Cicero v. DirecTV, Inc., Civ.

12   No. 07-1182, 2010 WL 2991486, at *6 (C.D. Cal. July 27, 2010;

13   see, e.g., Miller v. CEVA Logistics USA, Inc., No. 2:13-cv-01321-

14   TLN, 2015 WL 4730176, at *8 (E.D. Cal. Aug. 10, 2015) (citing

15   Vasquez v. Valley Coast Roofing, Inc., 266 F.R.D. 482, 491-92

16   (E.D. Cal. Mar. 9, 2010) (approving award of 33 percent.)

17               In light of the fees usually awarded in these types of

18   cases, the risks counsel incurred by taking this case on a

19   contingency basis, the time and effort spent litigating this

20   case, and the reasonable result obtained for class members, the
21   court finds the requested fees are reasonable.          Accordingly, the

22   court will approve counsel’s motion for attorneys’ fees.

23         D.    Costs

24               “There is no doubt that an attorney who has created a

25   common fund for the benefit of the class is entitled to

26   reimbursement of reasonable litigation expenses from that fund.”
27   In re Heritage Bond Litig., Civ. No. 02-ML-1475 DT, 2005 WL

28   1594403, at *23 (C.D. Cal. June 10, 2005).         Here, plaintiff’s
                                          15
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 16 of 19

1    counsel seeks to recover their litigation expenses and costs in

2    the amount of $11,441.29.      (Alivandivafa Decl. at ¶ 9(B).)        These

3    expenses include the fees paid for court fees, fees related to

4    the calculation of potential damages, mediation fees, and travel

5    and lodging expenses, among others.        (See Mot. for Final

6    Approval, Ex. A.)     The court finds these to be reasonable

7    litigation expenses.      Therefore, the court will grant class

8    counsel’s request for costs in the amount of $11,441.29.

9          E.    Representative Service Award

10               “Incentive awards are fairly typical in class action

11   cases.”    Rodriguez, 563 F.3d at 958.      “[They] are intended to

12   compensate class representatives for work done on behalf of the

13   class, to make up for financial or reputational risk undertaken

14   in bringing the action, and, sometimes, to recognize their

15   willingness to act as a private attorney general.”          Id. at 958-

16   59.   In assessing the reasonableness of incentive payments, the

17   court should consider “the actions the plaintiff has taken to

18   protect the interests of the class, the degree to which the class

19   has benefitted from those actions” and “the amount of time and

20   effort the plaintiff expended in pursuing the litigation.”
21   Staton, 327 F.3d at 977 (citation omitted).         The court must

22   balance “the number of named plaintiffs receiving incentive

23   payments, the proportion of the payments relative to the

24   settlement amount, and the size of each payment.”          Id.

25               The single named plaintiff, Edward Watson, seeks an

26   incentive payment of $25,000 for his time and effort in
27   representing the class.      (Alivandivafa Decl. at ¶ 9(D).)         This

28   service award is less than three times the average award to
                                          16
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 17 of 19

1    individual class members, which is low relative to similar

2    settlements. (Id.)     The court has already found that “the class

3    representative payment of $25,000.00 . . . [was] appropriate

4    given the efforts and work by the attorneys.”         (Order Granting

5    Preliminary Approval at 15.)       Moreover, plaintiff provided vital

6    information to support the claims asserted and spent significant

7    time discussing the matter with putative class members who later

8    agreed to provide declarations in support of the putative class

9    claims.    (Decl. of Azad Marvazy in Support of Plaintiff’s Mot.

10   for Final Settlement Approval at ¶ 7 (“Marvazy Decl. in Supp. of

11   Final Approval”).)     Considering plaintiff’s efforts and risks

12   incurred in bringing this action, the court finds his requested

13   incentive award to be reasonable and will approve the award.

14   II.   Conclusion

15               Based on the foregoing, the court will grant final

16   certification of the settlement class and will approve the

17   settlement set forth in the settlement agreement as fair,

18   reasonable, and adequate.      The settlement agreement shall be

19   binding upon all participating class members who did not exclude

20   themselves.
21               IT IS THEREFORE ORDERED that plaintiff’s unopposed

22   motion for final approval of class action settlement and

23   attorneys’ fees, costs, and incentive award (Docket No. 29) be,

24   and the same hereby is, GRANTED.

25               IT IS FURTHER ORDERED THAT:

26               (1) Solely for the purpose of this settlement, and
27   pursuant to Federal Rule of Civil Procedure 23, the court hereby

28   certifies the following class: all current or former employees of
                                          17
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 18 of 19

1    Tennant Company employed as non-exempt Service Technicians

2    (including those who performed the same duties as Service

3    Technicians but with a different job title) in the State of

4    California and who were not covered by a valid collective

5    bargaining agreement at any time from August 7, 2014 through

6    March 19, 2020.

7                (2) The court appoints the named plaintiff Edward

8    Watson as class representative and finds that he meets the

9    requirements of Rule 23;

10               (3) The court appoints Alireza Alivandivafa, Esq., and

11   Azad M. Marvazy of Light Law Group APC, as class counsel and

12   finds that they meet the requirements of Rule 23;

13               (4) The settlement agreement’s plan for class notice is

14   the best notice practicable under the circumstances and satisfies

15   the requirements of due process and Rule 23.         The plan is

16   approved and adopted. The notice to the class complies with Rule

17   23(c)(2) and Rule 23(e) and is approved and adopted;

18               (5) The court finds that the parties and their counsel

19   took appropriate efforts to locate and inform all class members

20   of the settlement;
21               (6) As of the date of the entry of this order,

22   plaintiff and all class members who have not timely opted out of

23   this settlement herby do and shall be deemed to have fully,

24   finally, and forever released, settled, compromised,

25   relinquished, and discharged defendant of and from any and all

26   settled claims, pursuant to the release provisions stated in the
27   parties’ settlement agreement;

28               (7) Plaintiff’s counsel is entitled to fees in the
                                          18
     Case 2:18-cv-02462-WBS-DB Document 31 Filed 09/11/20 Page 19 of 19

1    amount of $366,666.66, and litigation costs in the amount of

2    $11,441.29;

3                (8) Analytics Consulting is entitled to administration

4    costs in the amount of $8,141.00;

5                (9) Named plaintiff and class representative Edward

6    Watson is entitled to a service award in the amount of $25,000;

7                 (10) The remaining settlement funds shall be paid to

8    participating class members in accordance with the terms of the

9    settlement agreement; and

10               (11) This action is dismissed with prejudice.

11               The Clerk of Court is instructed to enter judgment

12   accordingly.

13   Dated:   September 10, 2020

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          19
